— Appeal by the defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered August 19, 1983, convicting him of criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the fourth degree, criminal possession of a controlled substance in the seventh degree (two counts), criminal use of drug paraphernalia, and unlawful possession of marijuana, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defen*863dant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.